IN THE SUPREME COURT OF THE STATE OF KANSAS

                                  Bar Docket No. 14366

                          In the Matter of JEAN MARIE BOBRINK,
                                        Respondent.


                               ORDER OF DISBARMENT


       In a letter signed by the respondent on April 19, 2018, addressed to the Clerk of
the Appellate Courts, respondent Jean Marie Bobrink, an attorney admitted to the practice
of law in the state of Kansas, voluntarily surrendered her license to practice law in
Kansas, pursuant to Supreme Court Rule 217 (2018 Kan. S. Ct. R. 261).


       At the time the respondent surrendered her license, two disciplinary complaints
were pending with the Disciplinary Administrator. First, on March 24, 2017, the
respondent entered into a diversion agreement with the Disciplinary Administrator. In
the agreement, the respondent stipulated that she violated Kansas Rules of Professional
Conduct 1.3 (2018 Kan. S. Ct. R. 292) (diligence) and 1.4 (2018 Kan. S. Ct. R. 293)
(communication). The diversion agreement remains in effect.


       Second, the Disciplinary Administrator was investigating a complaint that the
respondent violated Kansas Rules of Professional Conduct 1.3 (2018 Kan. S. Ct. R. 292)
(diligence), 1.4 (2018 Kan. S. Ct. R. 293) (communication), 1.15 (2018 Kan. S. Ct. R.
328) (safekeeping property), 1.16 (2018 Kan. S. Ct. R. 333) (termination of
representation), and 8.4 (2018 Kan. S. Ct. R. 381) (professional misconduct). On January
30, 2018, the Missouri Supreme Court entered an order disbarring the respondent from
the practice of law in Missouri based on this misconduct.




                                             1
       This court finds that the surrender of the respondent's license should be accepted
and that the respondent should be disbarred.


       IT IS THEREFORE ORDERED that Jean Marie Bobrink be and she is hereby disbarred
from the practice of law in Kansas, and her license and privilege to practice law are
hereby revoked.


       IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of
Jean Marie Bobrink, from the roll of attorneys licensed to practice law in Kansas.


       IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports,
that the costs herein shall be assessed to the respondent, and that the respondent forthwith
shall comply with Supreme Court Rule 218 (2018 Kan. S. Ct. R. 262).


       Dated this 3rd day of October, 2018.




                                               2